Case 20-40349-elm11 Doc 297 Filed 07/02/20             Entered 07/02/20 17:07:00         Page 1 of 14




 United States Department of Justice
 Office of the United States Trustee
 1100 Commerce St. Room 976
 Dallas, Texas 75242
 (214) 767-1075

 Erin Marie Schmidt,
 for the United States Trustee


                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 IN RE:                                           §    Chapter 11
                                                  §
 Eventide Credit Acquisitions, LLC,               §    Case No. 20-40349-ELM-11
                                                  §
                                                  §
 Debtor.                                          §


    United States Trustee’s Motion to Review Debtor’s Transactions with Counsel
                               under 11 U.S.C. § 329

 TO THE HONORABLE EDWARD LEE MORRIS, UNITED STATES BANKRUPTCY
 JUDGE:

        William T. Neary, the United States Trustee for the Region 6 (“United States

 Trustee”), requests that that the Court review Debtor’s transactions with counsel under 11

 U.S.C. § 329. The United States Trustee would show:

                                          Summary

        The Court dismissed this case under 11 U.S.C. § 1112(b) after finding that Debtor

 lacked good faith, in part, because the filing was part of an ongoing litigation strategy

 intended to benefit Debtor’s insiders and affiliates. But while the case is dismissed, the

 Court still retains jurisdiction over Debtor’s attorney’s fees. Given the Court’s findings,

 the Court should review Debtor’s transactions with bankruptcy counsel to determine
                                                                                               1
Case 20-40349-elm11 Doc 297 Filed 07/02/20              Entered 07/02/20 17:07:00         Page 2 of 14




 whether its attorneys put the interests of insiders ahead of the estate’s, and, to the extent

 that the Court determines that such counsel’s compensation exceeds the reasonable value

 of such services, whether counsel should disgorge any monies received either before or

 after the filing of the petition.

                                         Jurisdiction

 1.      The Court has jurisdiction over this matter under 28 U.S.C. §§ 157(a) and 1334 and

 the order of reference of the United States District Court for the Northern District of Texas.

 2.      Disciplinary proceedings, including disgorgement of fees, are core proceedings. 28

 U.S.C. § 157(b)(2)(A) and (O).

                                             Facts

 General background

 3.      Debtor filed its voluntary chapter 11 petition in the United States Bankruptcy Court

 for the Northern District of Texas on January 28, 2020, commencing case no. 20-40349-

 ELM-11.

 4.      The United States Trustee appointed an official committee of unsecured creditors

 (“Committee”). [docket no. 14].

 5.      As of the petition date, Debtor was a shell company whose sole assets were

 $247,025.01 in financial accounts and a $60 million receivable.

 6.      The $60 million receivable arose some years before, when Debtor and its insiders

 had partnered with the Lac Vieux Desert Bank of Lake Superior Chippewa Indians; Tribal

 Economic Development Holdings, LLC; Big Picture Loans, LLC; Ascension

 Technologies, LLC; and LVD Tribal Acquisition Company, LLC (collectively, “Tribal

 Entities”) to develop a payday lending business.
                                                                                                 2
Case 20-40349-elm11 Doc 297 Filed 07/02/20            Entered 07/02/20 17:07:00        Page 3 of 14




 7.      This lending business led to numerous lawsuits filed by various consumer

 borrowers (“Consumer Borrowers”) against the Tribal Entities, Debtor, and Debtor’s

 insiders.

 8.      Debtor filed for bankruptcy after the Tribal Entities agreed to pay back Consumer

 Borrowers from monies that normally would have flowed to Debtor pursuant to the

 receivable.

 Management and insiders

 9.      Debtor retained MACCO Restructuring Group, LLC and its principal, Drew

 McManigle, to serve as chief restructuring officer (“CRO”) and manager under 11 U.S.C.

 § 363(b).

 10.     Mr. McManigle signed Debtor’s petition, schedules, and statement of financial

 affairs as “manager.”

 11.     Debtor’s president is Matt Martorello, who is separately represented in the

 bankruptcy proceedings by Robin Phelan of PhelanLaw.

 12.     Debtor’s 59.6% member is Breakwater Holdings, LLC (“Breakwater”), which is a

 Cook Islands entity. SOFA 28.

 13.     Breakwater is 100% owned by the Bluetech Irrevocable Trust (“Bluetech Trust”),

 a Cook Islands entity that used to be named the “M. Martorello Irrevocable Trust.”

 06/09/2020 Tr. 15:23-24.

 14.     Matt Martorello founded and settled the Bluetech Trust for the benefit of his family

 members. Tr. 16:10-12.

 15.     Debtor listed Bluetech Trust as a general unsecured creditor for two unsecured

 loans totaling $1,250,000.00. Schedule E/F, creditor 3.9, 3.10, and 3.11.
                                                                                           3
Case 20-40349-elm11 Doc 297 Filed 07/02/20            Entered 07/02/20 17:07:00       Page 4 of 14




 16.      According to Schedule E/F, Debtor has indemnified the litigation expenses for

 Breakwater, Bluetech, and other insiders for “unknown” amounts.

 Retention and pre-petition payment of Debtor’s professionals

 17.      The Court approved Debtor’s retention of two law firms in connection with this

 bankruptcy:

                 a. Loeb & Loeb LLP (“Loeb”) as lead counsel under 11 U.S.C. § 327(a);

                 b. Forshey & Prostok, LLP (“F&P”) as co-counsel under § 327(a); and

                 c. MACCO Restructuring Group, LLC (“MACCO”) and Drew

                     McManigle as Debtor’s manager and chief restructuring officer

                     (“CRO”) under 11 U.S.C. § 363(b).

 18.      Debtor originally retained Loeb in August 2019 “as creditor’s rights counsel in

 connection with obligations owed to the Debtor by the The Lac Vieux Desert Bank of the

 Chippewa Indians and its affiliated entities.” [docket no. 20-1 (“Givens Declaration”) at ¶

 5(a)].

 19.      In October 2019, Loeb had also separately represented “certain members and

 affiliates of the Debtor, Kairos Holdings, LLC, Bluetech Irrevocable Trust, and Breakwater

 Holdings, LLC (the ‘Affiliates’).” Id. (emphasis included).

 20.      Loeb worked for both Debtor and the Affiliates under a “joint interest privilege

 agreement.” Id.

 21.      Loeb stopped representing the Affiliates prior to the filing of Debtor’s petition;

 these Affiliates are currently represented by Jon Hollis of Wood Rogers PLC (“Wood

 Rogers”); Mr. Hollis previously worked for Loeb. Id.

 22.      Loeb was paid $206,809.07 “by or on behalf of the Debtor for services rendered on
                                                                                          4
Case 20-40349-elm11 Doc 297 Filed 07/02/20            Entered 07/02/20 17:07:00         Page 5 of 14




 the Debtor’s behalf” in the five months before the bankruptcy filing date. Id. at ¶ 13.

 23.    Prior to the filing of the case, on January 27, 2020, the Bluetech Trust loaned Debtor

 $250,000.00 (“Bluetech Loan Proceeds”); these funds were deposited into Loeb & Loeb’s

 IOLTA. [docket no. 76 at 15].

 24.    Immediately before Debtor filed for bankruptcy, Loeb allocated this $250,000.00

 in loan proceeds from its IOLTA as follows:

                a. $50,000.00 for Loeb’s bankruptcy retainer;

                b. $89,165.97 applied to Loeb’s prepetition balance;

                c. $25,000.00 to F&P;

                d. $40,000.00 to MACCO;

                e. $10,000.00 to Wood Rogers; and

                f. $35,834.03 to Debtor’s DIP account.

 SOFA 11.1-11.3.

 25.    The $10,000.00 to Wood Rogers was paid pursuant to Debtor’s indemnification

 agreement with the Affiliates. Givens Declaration at ¶ 13.

 26.    As of the petition date, Loeb held a $50,000.00 retainer. Givens Declaration at ¶

 13.

 27.    F&P applied $19,936.00 of this retainer to prepetition fees and expenses, leaving

 $5,064.00 in their IOLTA. [docket no. 18 at ¶ 18].

 Debtor files application to employ Armstrong Teasdale LLP as Special Counsel

 28.    Debtors also filed an application to retain Armstrong Teasdale LLP (“Armstrong”)

 as special counsel under 11 U.S.C. § 327(e). [docket no. 120].

 29.    The Committee objected to Armstrong’s retention because the firm also represented
                                                                                            5
Case 20-40349-elm11 Doc 297 Filed 07/02/20            Entered 07/02/20 17:07:00      Page 6 of 14




 the other non-debtor defendants in the Consumer Borrower litigation, including Matt

 Martorello. [docket no. 122].

 30.    Armstrong’s application was never set for hearing before the Court and therefore

 has never been approved.

 Post-petition fee applications to date

 31.    On May 26, 2020, Loeb filed its amended first interim application seeking approval

 of $490,500.00 in fees and $11,043.57 in expenses incurred for the period January 28, 2020

 through April 30, 2020. [docket no. 171].

 32.    On May 22, 2020, F&P filed its first interim application seeking approval of

 $422,538.19 in fees and $8,356.55 in expenses for the period January 28, 2020 through

 April 30, 2020. [docket no. 164].

 33.    On May 26, 2020, Cole Schotz P.C. filed its first interim application seeking

 approval of $174,094.50 in fees and $3,806.74 in expenses for the period February 7, 2020

 through April 30, 2020. [docket no. 176].

 34.    The Court has not entered any orders approving the payment of professional fees

 on either an interim or final basis under 11 U.S.C. §§ 330(a) or 331.

 Consumer Borrowers move to dismiss case

 35.    On April 9, 2020, the Consumer Borrowers moved to dismiss the chapter 11

 bankruptcy case under 11 U.S.C. § 1112(b)(1) (“Motion to Dismiss”) based on Debtor’s

 lack of good faith. [docket no. 123]. In the alternative, the Consumer Borrowers sought

 abstention under 11 U.S.C. § 305(a)(1).

 36.    The Committee joined the Consumer Borrowers’ Motion to Dismiss. [docket no.

 37.    Debtor opposed dismissal, arguing that the case was filed in good faith because it
                                                                                         6
Case 20-40349-elm11 Doc 297 Filed 07/02/20            Entered 07/02/20 17:07:00       Page 7 of 14




 was filed for two valid bankruptcy purposes: 1) to preserve the value of the promissory

 note and 2) to reduce duplicative and excessive costs of pre-petition litigation pending

 across multiple jurisdictions.

 38.    Debtor’s president Mark Martorello joined Debtor’s objection to dismissal.

 Debtor’s Motion to Incur DIP Financing

 39.    Debtor filed a motion to borrow $2 million from Bluetech Trust to pay post-petition

 administrative expenses (“DIP Motion”). [docket no. 153].

 40.    Under the terms of the proposed DIP, Bluetech Trust would receive a lien against

 the proceeds of any chapter 5 causes of action.

 41.    In the two years prior to the filing of the case, Debtor distributed millions to

 insiders, including $9.6 million to Breakwater and $4 million to Gallant Capital, LLC.

 42.    The Committee objected to the DIP Motion because 1) the proposed DIP was not

 the result of arms’ length negotiation between parties; 2) the interest rates and fees were

 excessive; and 3) approval would eliminate or compromise the estate’s actions against

 Bluetech. [docket no. 168].

 43.    After the Committee objected to the proposed DIP, Debtor filed an amended DIP

 financing agreement that provided that Bluetech Trust did not submit itself to the

 jurisdiction of any U.S. court, including the bankruptcy court. [docket no. 181].

 Bankruptcy Court’s ruling on motion to dismiss case

 44.    The Court conducted evidentiary hearings on the Consumer Borrower’s Motion to

 Dismiss on May 28, 2020 and Debtor’s DIP Motion on May 29, 2020.

 45.    On June 9, 2020, the Court orally ruled that, “based upon a totality of the

 circumstances,” Debtor “has not filed and prosecuted the Bankruptcy Case in good faith.”
                                                                                          7
Case 20-40349-elm11 Doc 297 Filed 07/02/20                Entered 07/02/20 17:07:00        Page 8 of 14




 06/09/2020 Transcript 51:24-52:1.

 46.       Specifically, the Court found the following:

          Debtor not an operating business with any “true going concern operation to

           preserve.” 52:2-5.

          Debtor filed bankruptcy as “next step in a strategy to try to find a court willing to

           temporarily or permanently prevent the Tribal Defendants from consummating” a

           settlement negotiation with Consumer Borrowers. 52:6-9.

          Debtor filed bankruptcy as “the next step in a strategy to try to assist Martorello

           and individuals and entities affiliated with Martorello in finding a way to forum

           shop away from the District Court in the Eastern District of Virginia.” 53:24-

           54:54:3.

          Debtor’s and Martorello’s actions were antithetical to stated purposes of filing

           bankruptcy. 54:23-55:9.

          Debtor was not controlled by its purported CRO Drew McManigle but instead

           took direction from its 100% voting member Cook Islands Breakwater, which in

           turn is wholly owned by Bluetech Trust, another Cook Islands entity. 55:10-16.

          Debtor has financial assets to address its liabilities. 56:2-17.

 47.       The Court also denied the DIP Motion as moot. 57:16-17. The Court observed

 that even if the case had not been dismissed, it “cannot envision any circumstances under

 which it would approve DIP financing for litigation costs from an insider who refuses to

 subject itself to the jurisdiction of the Court on the type of terms proposed.” 57:18-22.

 United States Trustee asks Court to retain jurisdiction over fees


                                                                                                   8
Case 20-40349-elm11 Doc 297 Filed 07/02/20             Entered 07/02/20 17:07:00         Page 9 of 14




 48.    At the end of its June 9, 2020 Ruling, the United States Trustee’s representative

 asked the Court to retain jurisdiction over professional fees.

 49.    The Court requested that the United States Trustee file a motion within 14 days

 after entry of the dismissal order requesting for retention of jurisdiction on “on a limited

 basis” for the purpose of determining whether Debtor’s professionals were conflicted

 during their representation of Debtor in the bankruptcy. 06/09/2020 Tr. 59:23-60:17.

 50.    The Court entered its order dismissing the case (“Dismissal Order”) on June 18,

 2020. [docket no. 288].

 51.    The fourteenth day after June 18, 2020 is July 2, 2020.

 Committee moves for sanctions

 52.    On June 17, 2020, the Committee filed its Motion for Sanctions for Bad Faith

 Filing Pursuant to 11 U.S.C. §§ 105 and 329, and Bankruptcy Rules 2016 and 9011

 (“Sanctions Motion”), which is set for hearing on July 13, 2020 at 1:30 pm. [docket no.

 285 and 286].

 53.    The Committee seeks disgorgement of all funds received by Debtor’s lead

 counsel for payment of fees, and for those funds to be applied to the allowed fees of

 Committee’s professionals. Sanctions Motion at ¶ 21.

 Debtor appeals Dismissal Order

 54.    Debtor timely appealed the Dismissal Order on June 28, 2020.

                                          Argument

 Court should retain jurisdiction over fees

 55.    The United States Trustee requests that the Bankruptcy Court retain jurisdiction

 over Debtors’ professionals’ fees in this case so that it may review Debtor’s transactions
                                                                                                9
Case 20-40349-elm11 Doc 297 Filed 07/02/20            Entered 07/02/20 17:07:00          Page 10 of 14




 with counsel under § 329 of the Bankruptcy Code.

 Applicable statutory authority



 56.    Section 327(a) of the Bankruptcy Code states:

        (a) Except as otherwise provided in this section, the trustee, with the court's
            approval, may employ one or more attorneys, accountants, appraisers,
            auctioneers, or other professional persons, that do not hold or represent an
            interest adverse to the estate, and that are disinterested persons, to represent or
            assist the trustee in carrying out the trustee's duties under this title.

 11 U.S.C. § 327(a).

 57.    Section 328(c) of the Bankruptcy Code states:

       (c) Except as provided in section 327(c), 327(e), or 1107(b) of this title, the court
       may deny allowance of compensation for services and reimbursement of expenses
       of a professional person employed under section 327 or 1103 of this title if, at any
       time during such professional person's employment under section 327 or 1103 of
       this title, such professional person is not a disinterested person, or represents or
       holds an interest adverse to the interest of the estate with respect to the matter on
       which such professional person is employed.

 11 U.S.C. § 328(c).

 58.    Section 329(b) of the Bankruptcy Code provides in pertinent part:

        (b) If such compensation [received by an attorney representing a debtor in this
            case] exceeds the reasonable value of any such services, the court may cancel
            any such agreement, or order the return of any such payment, to the extent
            excessive, to—

                (1) the estate, if the property transferred--
                        (A) would have been property of the estate; or
                        (B) was to be paid by or on behalf of the debtor under a plan under
                        chapter 11, 12, or 13 of this title; or

                (2) the entity that made such payment.


 11 U.S.C. § 329(b).

                                                                                             10
Case 20-40349-elm11 Doc 297 Filed 07/02/20             Entered 07/02/20 17:07:00        Page 11 of 14




 Courts may retain jurisdiction over fees in a closed case

 59.    Under the general “arising under” jurisdiction of 28 U.S.C. § 1334, a bankruptcy

 court may exercise jurisdiction over fees in a closed case. See In re Brown, 371 B.R. 486,

 494-95 (N.D. Okla. 2007) ( “jurisdiction to review [ ] fees is not dependent on whether the

 status of the case stands as open, closed, pending, or dismissed”). See also, In re Garris,

 496 B.R. 343, 354 (Bankr. S.D.N.Y. 2013); Tsafaroff v. Taylor (In re Taylor), 884 F.2d

 478, 481 (9th Cir. 1989). More specifically, 28 U.S.C. § 1334(e)(2) provides that the

 district court shall have “exclusive jurisdiction” over “over all claims or causes of action

 that involve construction of section 327 of title 11, United States Code, or rules relating to

 disclosure requirements under section 327.” 28 U.S.C. § 1334(e)(2).

 60.    This retention of jurisdiction makes sense given that bankruptcy case “fees are not

 a matter for private agreement;” instead, there is an “inherent…’public interest’ that ‘must

 be considered in awarding fees.’” 1978 Revision Notes for 11 U.S.C. § 330, citing

 Massachusetts Mutual Life Insurance Co. v. Brock, 405 F.2d 429, 432 (5th Cir. 1968), cert.

 denied, 395 U.S. 906 (1969). The revesting of the estate with a debtor upon dismissal

 under 11 U.S.C. § 349 “does not render any private contract for attorney fees incurred

 during the case enforceable without judicial review under § 330. In re 5900 Ass’c., LLC,

 326 B.R. 402, 409 (E.D. Mich. 2005). The bankruptcy court’s continued oversight over

 fees after dismissal prevents overreaching by counsel who might encourage debtors to seek

 dismissal as a means to avoid court scrutiny over their own fees. In re Quaker Distributors,

 Inc., 189 B.R. 63, 68 (Bankr. E.D. Pa. 1995).

 Cause exists to review Debtor’s transaction with counsel under 11 U.S.C. § 329

 61.    Cause exists to review Debtor’s transactions with counsel under 11 U.S.C. § 329(b).
                                                                                            11
Case 20-40349-elm11 Doc 297 Filed 07/02/20             Entered 07/02/20 17:07:00         Page 12 of 14




 The Court made specific findings that Debtor did not file in good faith, and that some of

 its actions were intended to benefit insiders at the expense of the estate and creditors. These

 findings raise questions as to whether Debtor’s counsel put the interests of the bankruptcy

 estate and its creditors behind those of its insider, Matt Martorello, and his affiliates. See

 In re West Delta Oil, 432 F.3d 347, 356 (5th Cir. 2005) (holding party adversely interested

 if it “possess[es] or assert[s] any economic interest that would tend to lessen the value of

 the bankruptcy estate”). Should the Court determine that Debtor’s counsel held an adverse

 interest during the pendency of this case, the Court may deny its compensation. 11 U.S.C.

 § 328(c).

 62.    If an attorney’s compensation exceeds the reasonable value of the services

 provided, the court may order the return of any such payment as it deems excessive to

 either the estate or to the entity who made such payment. 11 U.S.C. § 329(b)(1) and (2).

 The Court may direct disgorgement of excessive fees paid either before or after the filing

 of the order for relief. Fed. R. Bankr. P. 2017(a) and (b). Section 329(b) also authorizes

 the Court to review and adjust prepetition retainers regardless of how the retainer is titled

 and without reference to the retainer’s source. In re Chapel Gate Apartments, Ltd., 64

 B.R. 569, 571 (Bankr. N.D. Tex. 1986) (“[A]ny agreement concerning compensation

 executed may be canceled by the Court.”).

 63.    In In re Humble Place Joint Venture, the Fifth Circuit of Appeals affirmed the

 bankruptcy court’s findings that Debtor’s counsel was conflicted by virtue of it having

 represented Debtor’s insiders prior to the bankruptcy. Humble Place Joint Venture v.

 Fory (In re Humble Place Joint Venture), 936 F.2d 814, 819 (5th Cir. 1991). The

 bankruptcy court had made this determination after finding that “the proposed plan was
                                                                                             12
Case 20-40349-elm11 Doc 297 Filed 07/02/20             Entered 07/02/20 17:07:00         Page 13 of 14




 clearly formed to benefit the partners rather than the creditors and that it would have been

 very hard for debtor’s counsel, in light of this purpose, to decide how to structure the

 plan.” Id. at 819. The Fifth Circuit held that the bankruptcy court did not err when it

 directed disgorgement of counsel’s retainer because of this actual conflict. Id.

 64.     The facts of this case parallel those of Humble Place. While Mr. Martorello

 retained separate legal counsel, Debtor’s counsel appeared to primarily represent the

 interests of Mr. Martorello and his offshore entities, and not those of the estate and its

 creditors. Before the filing of the case, Loeb represented both Debtor and its insiders; it

 only stopped its representation of these insiders before the filing of the case. These same

 insiders funded loans to Debtor for purpose of paying its professional fees.

 65.     The Court also made findings that Debtor’s counsel did not consult with Debtor’s

 CRO on certain key issues. For example, testimony at the hearing to incur DIP financing

 indicated that Debtor’s CRO Mr. McManigle never directly negotiated with the Bluetech

 Trust over the proposed $2 million DIP financing agreement; nor did Debtor’s counsel

 make Mr. McManigle aware that the Bluetech Trust refused to submit to bankruptcy

 court’s jurisdiction. 06/09/2020 Tr. 44:7-14. Debtor’s counsel also objected to proofs of

 claim filed by the Consumer Borrowers even though Mr. McManigle admitted that

 neither he nor anyone with MACCO reviewed or analyzed them in the first place. Id. at

 46:2-13. These findings raise the question as to who actually directed Debtor’s counsel in

 connection with this case.

 66.     Should the Court find that Debtor’s counsel represented an interest adverse to

 Debtor’s estate and creditors, then it should direct disgorgement of fees received back to

 the estate.
                                                                                              13
Case 20-40349-elm11 Doc 297 Filed 07/02/20           Entered 07/02/20 17:07:00        Page 14 of 14




                                        Conclusion

         In conclusion, the United States Trustee respectfully requests this Court 1) retain

 jurisdiction over Debtor’s attorney’s fees and 2) review Debtor’s transactions with

 attorneys. The United States Trustee further requests any other relief to which he may be

 entitled.

 DATED: July 2, 2020                   Respectfully submitted,


                                              WILLIAM T. NEARY
                                              UNITED STATES TRUSTEE

                                              /s/ Erin Marie Schmidt
                                              Erin Marie Schmidt
                                              Texas State Bar No. 24033042
                                              Office of the United States Trustee
                                              1100 Commerce Street, Room 976
                                              Dallas, Texas 75242
                                              (214) 767-1075
                                              Erin.Schmidt2@usdoj.gov



                                       Certificate of Service

         I certify that I sent a copy of the foregoing document on July 2, 2020 on those parties
 entitled to receive notice via ECF.

                                                       /s/ Erin Marie Schmidt
                                                       Erin Marie Schmidt




                                                                                         14
